Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered May 22, 1987, convicting him of robbery in the first degree (two counts) and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant asserts that a portion of the charge in the nature of a predeliberation Allen instruction (see, Allen v United States, 164 US 492), was unduly coercive, resulting in a deprivation of his right to a fair trial (see, People v Ali, 47 NY2d 920). Contrary to the defendant’s contentions, the trial court’s predeliberation instruction did not deprive him of a fair trial. The defendant has not pointed to any coercive language (cf., Acunto v Equitable Life Assur. Socy., 270 App Div 386). Indeed, the court stressed the importance of rendering a verdict which was founded on each individual juror’s *609rational and independent assessment of the evidence (see, People v Rodriguez, 141 AD2d 382, 386). Finally, the court effectively conveyed the message that the emphasis throughout the proceeding should be on reason rather than emotion.
We have considered the defendant’s contention that the sentence imposed is unduly harsh and excessive and find it to be without merit (see, People v Suitte, 90 AD2d 80; People v Farrar, 52 NY2d 302). Kunzeman, J. P., Rubin, Spatt and Balletta, JJ., concur.